 

Exhibit 10.1

 

NAME OF SUBSCRIBER: __________________________________________________________

 

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is by and between the undersigned
and Ruthigen Inc., a publicly-traded company (the “Company”), and is being
delivered in connection with the anticipated merger (the “Merger”) of Pulmatrix
Inc. with and into Ruthigen Merger Corp., a wholly-owned subsidiary of the
Company, with Pulmatrix Inc. continuing as the surviving corporation and a
wholly-owned subsidiary of Ruthigen Inc. Your obligation to invest in the
Company shall be subject to, among other things, your receipt of the Form S-4
Registration Statement declared effective by the Securities and Exchange
Commission on May 4, 2015 and the Joint Proxy and Consent Solicitation
Statement/Prospectus filed on May 4, 2015 pursuant to Rule 424(b)(3) (“Form S-4
Registration Statement”) in accordance with Section 2.1 below. Dawson James
Securities Inc. is acting as the Placement Agent (the “Placement Agent”) for the
Company in conducting a private placement (the “Private Placement”) of up to
948,555 shares of the Company’s Common Stock (“Shares”) at a purchase price of
$2.75 per share. All funds received in the Private Placement shall be held in
escrow in a special non-interest bearing account by Corporate Stock Transfer
Inc., as escrow bank for ANB Bank (the “Escrow Agent”) and, upon fulfillment of
the other conditions precedent set forth herein, shall be released from escrow
and delivered to the Company at which time the securities subscribed for as
further described below shall be delivered to you.

 

If you determine to make an investment in this Private Placement, please deliver
an executed version of this Agreement and your Investor Questionnaire (as
defined below) to the Placement Agent at:

 

Dawson James Securities Inc.

1 North Federal Highway, Suite 500

Boca Raton, FL 33432

Attn: Monique Maclaren

 

 

1. SUBSCRIPTION AND PURCHASE PRICE

 

1.1 Subscription. Subject to the conditions set forth in Section 2 hereof, the
undersigned hereby subscribes for and agrees to purchase the number of Shares
indicated on page 10 hereof on the terms and conditions described herein.

 

1.2 Purchase of Securities. The undersigned understands and acknowledges that
the purchase price to be remitted to the Placement Agent in exchange for the
Shares shall be $2.75 per Share (“Purchase Price”). Payment for the Shares
subscribed for hereunder shall be made by the undersigned, by certified or bank
check made payable to Corporate Stock Transfer Inc., as Escrow Agent for
Ruthigen Inc., or by wire transfer of immediately available funds,
contemporaneously with the execution and delivery of this Agreement to the
Placement Agent, to ANB Bank, as escrow bank for the Escrow Agent, as follows:

 



 

 



 

Wire Transfer Instructions for Escrow Account

 

ANB Bank

3033 East First Avenue

Denver, CO 80206

ABA No. 107001232

For credit to: Corporate Stock Transfer as Escrow Agent for Ruthigen Inc.

Account No. 2000002507

 

2. ACCEPTANCE AND CLOSING PROCEDURES

 

2.1 Acceptance or Rejection.

 

(a) The undersigned understands and agrees that the Company reserves the right
to reject this subscription for the Shares in whole or part in any order at any
time prior to the Closing (as defined below) if, in their reasonable judgment,
they deem such action in the best interest of the Company, notwithstanding the
undersigned’s prior receipt of notice of acceptance of the undersigned’s
subscription.

 

(b) In the event of the rejection of this subscription by the Company in
accordance with Section 2.1(a), or the sale of the Shares is not consummated by
the Company for any reason, this Agreement and any other agreement entered into
between the undersigned and the Company relating to this subscription shall
thereafter have no force or effect, and the Escrow Agent shall promptly return
or cause to be returned to the undersigned the purchase price remitted to the
Escrow Agent, without interest thereon or deduction therefrom.

 

(c) Notwithstanding anything to the contrary contained in this Agreement, in the
event that the Merger has not been completed on or before the date that is June
15, 2015, unless extended by the Company and the Placement Agent, in their sole
discretion, for up to thirty (30) days, the Escrow Agent shall promptly return
or cause to be returned to the undersigned the purchase price remitted to the
Escrow Agent, without interest thereon or deduction therefrom.

 

2.2 Closing. The closing of the purchase and sale of the Shares (the “Closing”)
shall take place at the offices of Grushko & Mittman, P.C., counsel to the
Company, at 515 Rockaway Avenue, Valley Stream, New York 11581, or such other
place as determined by the Company and the Placement Agent, contemporaneously
with the closing of the Merger as described in the Form S-4 Registration
Statement, or such other date as is mutually agreed to by the parties. “Business
Day” shall mean from the hours of 9:00 A.M. (E.T.) through 5:00 P.M. (E.T.) of a
day other than a Saturday, Sunday or other day on which commercial banks in New
York City are authorized or required to be closed.

 

2.3 Termination. The subscription period for the Private Placement will
terminate on June 15, 2015, unless extended by the Company and the Placement
Agent, in their sole discretion, for up to thirty (30) days, without notice to
the undersigned (the “Termination Date”). If Private Placement has not been
completed on or before the Termination Date, or if the Private Placement is
otherwise terminated or withdrawn, then the Escrow Agent will return to each
Subscriber his, her or its subscription amount, without interest or deduction
therefrom.

 

2.4 Placement Agent. Dawson James Securities, Inc. is acting as Placement Agent
for this Private Placement. The Company will pay to Dawson James Securities,
Inc. a placement agent fee of 8% of the gross proceeds received in the Private
Placement. Dawson James Securities, Inc. will also be entitled to a
non-accountable expense allowance equal to 1% of the gross proceeds received in
the Private Placement. Dawson James Securities, Inc. holds 26,411 shares of
Company common stock.

 



2

 

  

3. INVESTOR’S REPRESENTATIONS AND WARRANTIES

 

The undersigned hereby acknowledges, agrees with and represents and warrants to
the Placement Agent and its affiliates, as follows:

 

(a) The undersigned has full power and authority to enter into this Agreement,
the execution and delivery of which has been duly authorized, if applicable, and
this Agreement constitutes a valid and legally binding obligation of the
undersigned.

 

(b) The undersigned acknowledges his understanding that the offering and sale of
the Shares is intended to be exempt from registration under the Securities Act
of 1933, as amended (the “Securities Act”), by virtue of Section 4(a)(2) of the
Securities Act and the provisions of Regulation D promulgated thereunder
(“Regulation D”). In furtherance thereof, the undersigned represents and
warrants to the Company, the Placement Agent and their affiliates as follows:

 

(i) The undersigned realizes that the basis for the exemption from registration
may not be available if, notwithstanding the undersigned’s representations
contained herein, the undersigned is merely acquiring the Shares for a fixed or
determinable period in the future, or for a market rise, or for sale if the
market does not rise. The undersigned does not have any such intention.

 

(ii) The undersigned is acquiring the Shares solely for the undersigned’s own
beneficial account, for investment purposes, and not with view to, or resale in
connection with, any distribution of the shares of Common Stock.

 

(iii) The undersigned has the financial ability to bear the economic risk of his
investment, has adequate means for providing for his current needs and
contingencies, and has no need for liquidity with respect to his investment in
the Company.

 

(iv) The undersigned has not appointed a Purchaser Representative (which term is
used herein with the same meaning as given in Rule 501(h) of Regulation D).

 

(iv) The undersigned has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the prospective
investment in the Shares. If other than an individual, the undersigned also
represents it has not been organized for the purpose of acquiring the Shares.

 

(v) The undersigned is not, and has not been since the Form S-4 Registration
Statement was initially filed with the Securities and Exchange Commission
(“Commission”) on April 15, 2015, a stockholder of Pulmatrix Inc.

 

(vi) The undersigned has not independently contacted the Company or the
Placement Agent as a result of any general solicitation by means of the Form S-4
Registration Statement or otherwise.

 

(vii) The undersigned first learned about the Private Placement from the
Placement Agent and did not initially learn about the Private Placement from the
Form S-4 Registration Statement or any general solicitation.

 



3

 

  

(c) The information in the Accredited Investor Questionnaire completed and
executed by the undersigned (the “Investor Questionnaire”) is accurate and true
in all respects, and the undersigned is an “accredited investor,” as that term
is defined in Rule 501(a) of Regulation D.

 

(d) The undersigned is not relying on the Placement Agent or its affiliates with
respect to economic considerations involved in this investment. The undersigned
is capable of evaluating the merits and risks of an investment in the Shares as
such are described in the Form S-4 Registration Statement.

 

(e) The undersigned represents, warrants, and agrees that he will not sell or
otherwise transfer the Shares without registration under the Securities Act or
an exemption therefrom, and fully understands and agrees that he must bear the
economic risk of his purchase because, among other reasons, the Shares have not
been registered under the Securities Act or under the securities laws of any
state and, therefore, cannot be resold, pledged, assigned or otherwise disposed
of unless they are subsequently registered under the Securities Act and under
the applicable securities laws of such states, or an exemption from such
registration is available. In particular, the undersigned is aware that the
Shares are “restricted securities” as such term is defined in Rule 144 unless
all of the conditions of Rule 144 are met. The undersigned also understands
that, except as otherwise provided herein, the Company is under no obligation to
register the Shares on his behalf or to assist him in complying with any
exemption from registration under the Securities Act or applicable state
securities laws. The undersigned understands that any sales or transfers of the
Shares are further restricted by state securities laws and the provisions of
this Agreement.

 

(f) No representations or warranties have been made to the undersigned by the
Company, Pulmatrix Inc., or the Placement Agent, or any of their respective
officers, employees, agents, affiliates or subsidiaries, other than any
representations of the Company contained herein and the disclosures in the Form
S-4 Registration Statement, and in subscribing for Shares the undersigned is not
relying upon any representations or disclosures other than any contained herein
or in the Form S-4 Registration Statement.

 

(g) The undersigned understands and acknowledges that his purchase of the Shares
a speculative investment that involves a high degree of risk and the potential
loss of his entire investment.

 

(h) The undersigned’s overall commitment to investments that are not readily
marketable is not disproportionate to the undersigned’s net worth, and an
investment in the Shares will not cause such overall commitment to become
excessive.

 

(i) The undersigned has carefully read the Form S-4 Registration Statement, as
well as all other SEC Reports, and the related risk factors, which are contained
in such filings. The undersigned has been given the opportunity to ask questions
of, and receive answers from, the Company concerning the terms and conditions of
this offering, the SEC Reports and the Form S-4 Registration Statement and to
obtain such additional information, to the extent the Company possesses such
information or can acquire it without unreasonable effort or expense, necessary
to verify the accuracy of same as the undersigned reasonably desires in order to
evaluate the investment. The undersigned understands the Form S-4 Registration
Statement and SEC Reports, and the undersigned has had the opportunity to
discuss any questions regarding any of the disclosure in the Form S-4
Registration Statement and SEC Reports with his counsel or other advisor.
Notwithstanding the foregoing, the only information upon which the undersigned
has relied is that set forth in the Form S-4 Registration Statement and SEC
Reports. The undersigned does not desire to receive any further information.

 



4

 

  

(j) The undersigned understands and agrees that the certificates for the Shares
shall bear substantially the following legend until (i) such securities shall
have been registered under the Securities Act and effectively disposed of in
accordance with a registration statement that has been declared effective, or
(ii) in the opinion of counsel for the Company such securities may be sold
without registration under the Securities Act as well as any applicable “blue
sky” or state securities laws:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTEHCATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(k) The foregoing representations, warranties, and agreement shall survive the
Closing.

 

4. THE COMPANY”S REPRESENTATIONS AND WARRANTIES

 

The Company hereby acknowledges, agrees with and represents and warrants to each
of the undersigned, as follows:

 

(a) The Company has the corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. This Agreement has been
duly authorized, executed and delivered by the Company and is valid, binding and
enforceable against the Company in accordance with its terms.

 

(b) The Shares to be issued to the undersigned pursuant to this Agreement, when
issued and delivered in accordance with the terms of this Agreement, will be
duly and validly issued and will be fully paid and nonassessable.

 

(c) Neither the execution and delivery nor the performance of this Agreement by
the Company will conflict with the Company’s Certificate of Incorporation, as
amended, or ByLaws, or result in a breach of any terms or provisions of, or
constitute a default under, any material contract, agreement or instrument to
which the Company is a party or by which the Company is bound.

 

(d) After giving effect to the transactions contemplated by this Agreement and
immediately after the Closing, the Company will have the outstanding capital
stock as described in the Form S-4 Registration Statement.

 

(e) The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
the Form S-4 Registration Statement, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission (with respect thereto as in effect at
the time of filing. Such financial statements have been prepared in accordance
with United States generally accepted accounting principles applied on a
consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments. There is no transaction, arrangement, or other relationship between
the Company or any of its subsidiaries and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed. The Company has never been an
issuer subject to Rule 144(i) under the Securities Act.

 



5

 

  

(f) Since the date of the latest audited financial statements included within
the SEC Reports, except as specifically disclosed in a subsequent SEC Report
filed prior to the date hereof, (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of this
Agreement, (ii) a material adverse effect on the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company and the
subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under the Agreement (any of (i), (ii) or (iii), a “Material Adverse
Effect”), (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, and (iv) the Company has not declared or made
any dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock. The Company does not have pending before the Commission any
request for confidential treatment of information. No event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its subsidiaries or
their respective businesses, prospects, properties, operations, assets or
financial condition that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made that has not
been so disclosed.

 

(g) On or prior to the Closing, the Company shall promptly secure the listing of
the Shares related to such Closing on the NASDAQ Capital Market (subject to
official notice of issuance) (but in no event later than the applicable date of
Closing).

 

5. USE OF PROCEEDS

 

The proceeds from the offering of the Shares will be used as described in the
Form S-4 Registration Statement.

 

6. INDEMNITY

 

The undersigned agrees to indemnify and hold harmless the Company, the Placement
Agent, the Escrow Agent and their respective officers and directors, employees
and affiliates and each other person, if any, who controls any of the foregoing,
against any loss, liability, claim, damage and expense whatsoever (including,
but not limited to, any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation commenced or
threatened or any claim whatsoever) arising out of or based upon any false
representation or warranty by the undersigned, or the undersigned’s breach of,
or failure to comply with, any covenant or agreement made by the undersigned
herein or in any other document furnished by the undersigned to the Company, its
officers and directors, employees and its affiliates and each other person, if
any, who controls any of the foregoing in connection with this transaction.

 



6

 

  

7. MISCELLANEOUS PROVISIONS

 

7.1 Modification. Neither this Agreement, nor any provisions hereof, shall be
waived, modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, modification, discharge or
termination is sought.

 

7.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder or with respect to the Shares
shall be in writing and, unless otherwise specified herein, shall be (i)
personally served, (ii) deposited in the mail, registered or certified, return
receipt requested, postage prepaid, (iii) delivered by reputable air courier
service with charges prepaid, or (iv) transmitted by hand delivery, telegram, or
facsimile, addressed as set forth below or to such other address as such party
shall have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be: (i) if to the
Company, to: Ruthigen, Inc., 2445 Bennett Valley Road, Suite C116, Santa Rosa,
CA 95404, Attn: Hojabr Alimi, Chief Executive Officer, email:
halimi@ruthigen.com, with a copy by fax only to (which shall not constitute
notice): Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York
11581, Attn: Barbara R. Mittman, Esq., fax: (212) 697-3575, (ii) if to Placement
Agent, to: Dawson James Securities Inc., 1 North Federal Highway, Suite 500,
Boca Raton, FL 33432, Attn: General Counsel, fax: (561) 391-5757, with a copy by
fax only to (which shall not constitute notice): Schiff Hardin LLP, 901 K
Street, Suite 700, Washington, DC 20001, Attn: Ralph V. De Martino, Esq., fax:
(202) 778-6460, and (ii) if to the Subscribers, to: the addresses and fax
numbers indicated on the signature pages hereto.

 

7.3 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

7.4 Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon, and inure to the benefit of, the parties to this Agreement and
their heirs, executors, administrators, successors, legal representatives and
assigns. If the undersigned is more than one person or entity, the obligation of
the undersigned shall be joint and several and the agreements, representations,
warranties and acknowledgements contained herein shall be deemed to be made by,
and be binding upon, each such person or entity and his or its heirs, executors,
administrators, successors, legal representatives and assigns.

 



7

 

  

7.5 Assignability. This Agreement is not transferable or assignable by the
undersigned.

 

7.6 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof except as to
these matters which are required by the laws of the State of New York to be
governed by the laws of the State of New York. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of this Agreement), and hereby irrevocably waives, and
agrees not to assert in any action, suit or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or is an inconvenient venue for such proceeding. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. If either party shall commence an action or proceeding to enforce any
provisions of this Agreement, then the prevailing party in such action, suit or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 

7.7 Waiver Of Jury Trial. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.

 

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



8

 



 

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement on the ____ day
of _____________, 2015

 

 

 

_____________________ x $2.75 for each Share = $_____________________________

Shares Subscribed For Aggregate Purchase Price

 

Manner in which Title is to be held (Please Check One):

 

1.  ____  Individual

7. ____ Trust/Estate/Pension or Profit Sharing Plan

Date Opened: _______________

 

2.  ____ Joint Tenants with Right of Survivorship

8. ____ As a Custodian for

_________________________________

Under the Uniform Gift to Minors Act of the State of _____________________

 

3.  ____ Community Property

9. ____ Married with Separate Property

 

4.  ____ Tenants in Common

10. ____ Keogh

 

5.  ____ Corporation/Partnership/Limited Liability Company

11. ____ Tenants by the Entirety

 

 

6. ____ IRA

 

 

 

 

 

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.

INDIVIDUAL SUBSCRIBERS MUST COMPLETE PAGE 8

SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 9

 



9

 

  

EXECUTION BY NATURAL PERSONS

 

 

 



--------------------------------------------------------------------------------



Exact Name in Which Title is to be held (Please Print)

 

 



      Name (Please Print)   Name of Additional Purchaser             Residence:
Number and Street   Address of Additional Purchaser             City, State and
Zip Code   City, State and Zip Code             Social Security Number   Social
Security Number             Telephone Number   Telephone Number             Fax
Number (if available)   Fax Number (if available)             Email (if
available)   Email (if available)             (Signature)   (Signature of
Additional Purchaser)

  

 

ACCEPTED this ____ day of ________________, 2015, on behalf of the Company.

 



  By:       Name:     Title:





 



10

 

  

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

(Corporation, Partnership, Trust, Etc.)

 

 

____________________________________________________________________________________

Name of Entity (Please Print)

 

Date of Incorporation or Organization:
_____________________________________________________

 

State of Principal Office:
________________________________________________________________

 

Federal Taxpayer Identification Number:
___________________________________________________

 

Office Address:
_______________________________________________________________________

 

____________________________________________________________________________________

 

Telephone Number:
____________________________________________________________________

 

Fax Number (if available):
_______________________________________________________________

 

Email (if available):
____________________________________________________________________

 

 



  By:       Name:     Title:

 

 

Attest:

 

__________________________________________

 

 

 

ACCEPTED this ____ day of ________________, 2015, on behalf of the Company.

 

 

 



  By:       Name:     Title:

 



11

